Title: To Benjamin Franklin from Barbeu-Dubourg, 14 August 1779
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Dear Sir
Paris 14e. août 1779
I tank you heartily for your gracious answer. I will address the person to our friend M Grand, and am in some hope the can easily concord together. In the meantime I recommand to your favour and benevolence M Gregoire, who desire to be if not Consul at less reputed friend, correspondent, and in howsoever degree intrusted by the Americans.
I am with the utmost attachment and respect Dear friend Your most obedient humble servant
Dubourg
 
Notation: Dubourg Paris 14. aout 1779.
